                                                                    Cowan,ȱLiebowitzȱ&ȱLatman,ȱP.C.ȱ
                                                                    114ȱWestȱ47thȱStreetȱȱ
                                                                    NewȱYork,ȱNYȱȱ10036ȱ
                                              July 9, 2021          (212) 790Ȭ9200ȱTel
                                                                    (212) 575Ȭ0671ȱFax
                                                                    www.cll.com

                                                                    Dasha Chestukhin
                                                                    (212) 790-9251
                                                                    dxc@cll.com

                                             July 8, 2021

Via ECF and Email to: ALCarterNYSDChambers@NYSD.uscourts.gov

Hon. Andrew L. Carter, U.S.D.J.
Southern District of New York
40 Foley Square, Courtroom 1306
New York, New York 10007

Re: Blockchain Mining Supply v. Super Crypto Mining et ano., Case No. 1:18-CV-l 1099 (ALC)
    Letter Motion to File Under Seal Portions of and Exhibits to
    Plaintiff’s Opposition to Defendants’ Motion to Dismiss the First Amended Complaint

Dear Judge Carter,
        Plaintiff Blockchain Mining Supply and Services Ltd. (“Plaintiff”), based upon this letter
motion and the Declaration of Dasha Chestukhin filed concurrently, respectfully moves the
Court to allow Plaintiff to file under seal: (1) portions of Plaintiff’s opposition brief (the
“Opposition”) in response to the Motion to Dismiss the First Amended Complaint Pursuant to
FRCP 12(b)(2) and 12(b)(6) filed by defendants Super Crypto Mining Inc. n/k/a Digital Farms
Inc. (“SCM”) and DPW Holdings Inc. n/k/a Ault Global Holdings, Inc. (“DPW” and, together
with SCM, “Defendants”), which are marked in the Opposition brief; and (2) the following
exhibits to the Declaration of Dasha Chestukhin that accompanies Plaintiff’s Opposition:

            x   Exhibit B
            x   Exhibit D
            x   Exhibit E
            x   Exhibit G
            x   Exhibit H
            x   Exhibit M
            x   Exhibit P
            x   Exhibit Q
            x   Exhibit V




31592/000/3869270
Cowan, Liebowitz & Latman, P.C.
Hon. Andrew L. Carter, U.S.D.J.
July 8, 2021
Page 2

       All the portions marked in Plaintiff’s Opposition brief as well as the documents in the
above-listed exhibits have been designated by Defendants as “Confidential” under the Protective
Order jointly proposed by the parties in this action.1 As such, Plaintiff requests that the Court
allow the foregoing matter and exhibits to be filed under seal. Plaintiff is simultaneously filing
public versions of the Opposition and aforementioned exhibits.

                                                            Respectfully,




                                                                      Richard S. Mandel (rsm@cll.com)
                                                                      Dasha Chestukhin (dxc@cll.com)
                                                                      Attorneys for Plaintiff




             July 9, 2021




1
 The parties filed a Proposed Protective Order on July 7, 2020. (ECF No. 43.) Although the Court has not yet so-
ordered the Protective Order, the parties have produced and designated documents in accordance with the Protective
Order.
